Title: From Thomas Jefferson to United States Congress, 19 February 1807
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate & House of Representatives of the United States
                     
                        Feb. 19. 1807.
                  
                        I transmit to Congress a letter from our Ministers Plenipotentiary at London, informing us that they have
                            agreed with the British Commissioners to conclude a treaty on all the points which had formed the object of their
                            negociation, & on terms which they trusted we would approve.
                        Also a letter from our Minister Plenipotentiary at Paris, covering one to him from the Minister of Marine of
                            that government, assuring him that the Imperial decree lately passed was not to affect our commerce, which would still be
                            governed by the rules of the treaty established between the two countries.
                        Also a letter from Cowles Mead, Secretary of the Missisipi territory, acting as Governor, informing us that
                            Aaron Burr had surrendered himself to the civil authority of that territory.
                        
                            Th: Jefferson
                            
                            
                        
                    